          Case 3:20-cv-00331-LRH-WGC Document 62
                                              61 Filed 08/13/20 Page 1 of 3




     Coreen Kopper
1
     California Bar No. 288940
2    National Labor Relations Board, Region 32
     1301 Clay Street, Suite 300N
3    Oakland, California 94612-5211
     Telephone: (510) 671-3031
4
     Coreen.Kopper@nlrb.gov
5
     Donal Criss Parker
6    California Bar No. 142308
7
     National Labor Relations Board, Region 32
     1301 Clay Street, Suite 300N
8    Oakland, California 94612-5211
     Telephone: (510) 671-3035
9    Criss.Parker@nlrb.gov
10   Attorneys for Petitioner
11
                                UNITED STATES DISTRICT COURT
12                               FOR THE DISTRICT OF NEVADA
13

14
      VALERIE HARDY-MAHONEY, Regional              Case Number
      Director of the Thirty-Second Region of the  3:20-cv-00331-LRH-WGC
15    National Labor Relations Board, for and on
      behalf of the National Labor Relations Board
16

                           Petitioner            STIPULATION AND ORDER TO
17
              v.                                 DISMISS WITHOUT PREJUDICE
18                                               CASE UNDER SECTION 10(j) OF
      NEVADA GOLD MINES LLC DBA                  THE NATIONAL LABOR
19
      NEVADA GOLD MINES                          RELATIONS ACT, AS AMENDED
                                                 [29 U.S.C. SECTION 160(j)]
20

21
                           Respondent
              and                                Hearing Date: August 26, 2020
22                                               Hearing Time: 10:00am
      NEWMONT USA LIMITED DBA
23
      NEWMONT MINING CORP
24

25
                           Party-In-Interest

26

27

28




     Page 1                                              Stipulation and Order to Dismiss
            Case 3:20-cv-00331-LRH-WGC Document 62
                                                61 Filed 08/13/20 Page 2 of 3




1
        PLEASE TAKE NOTICE that Petitioner Valerie Hardy-Mahoney, Regional Director of
2
     Region 32 of the National Labor Relations Board, for and on behalf of the National Labor
3
     Relations Board (Petitioner), Respondent Nevada Gold Mines LLC dba Nevada Gold Mines
4
     (Respondent), and the Charging Party International Union of Operating Engineers, Local 3,
5
     have entered into a National Labor Relations Board settlement agreement whereby Respondent
6
     has agreed to recognize and bargain with the Union, otherwise remedy the underlying unfair
7
     labor practice charges in Cases 32-CA-254059 and 32-CA-256917, and sign a stipulation
8
     dismissing the instant Petition for Temporary Injunction Under Section 10(j) of the National
9
     Labor Relations Act, as amended [29 U.S.C. § 151 et seq. (2012)] (the Act). Accordingly,
10
     Petitioner, Respondent, and Party-in-Interest Newmont USA Limited dba Newmont Mining
11
     Corp hereby file this Stipulation of Dismissal of the above-entitled proceeding pursuant to
12
     Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, seeking voluntary dismissal
13
     without prejudice.
14

15

16
              SO STIPULATED AND AGREED TO BY:
17

18

19   _8/11/20 _                                   /s/ Coreen Kopper____
20   Date                                         Counsel for Petitioner
21

22

23   _8/11/20__                                   /s/ Patrick Scully______
     Date                                         Counsel for Respondent
24

25

26
     _8/12/20__                                   /s/ Samuel N. Jackson__
27
     Date                                         Counsel for Party-In-Interest
28




     Page 2                                                        Stipulation and Order to Dismiss
           Case 3:20-cv-00331-LRH-WGC Document 62
                                               61 Filed 08/13/20 Page 3 of 3




              The parties’ Stipulation and Order to Dismiss Without Prejudice Case Under Section
1

2    160(j) of the Act is hereby granted.

3

4

5

6                                                        IT IS SO ORDERED:

7                                                        DATED this 13th day of August 2020.
8                                                        __________________________________

9                                                        UNITED STATES DISTRICT JUDGE
                                                         ________________________________
10                                                       LARRY R. HICKS
                                                         UNITED
                                                         DATED: STATES   DISTRICT JUDGE
                                                                 __________________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Page 3                                                       Stipulation and Order to Dismiss
